Case 3:20-cv-05421-LC-MAF Document 42 Filed 03/04/21 Page 1 of 4

JN THE UNTIED STATES DISTRICT COURT
NORTHERN stale} OF FLONDA, CPERGACEE I ove
ug,

M.
Randy) ANoullaecl AR 01 2921
Pant, Case Mo: 3:20-cy 541) Aran ens
VS. ests

Serocant Erya Carter
Defend wv, /

 

Plait S Fs eoporse to ob) ection
ot ‘Detind 0 c\ At ck
Plaintist Pandy L “ aed addres Delendant
ae a ‘obyech an to PlawbiFbss Fab seb of renal
and states AS Wha
|. Plainhit? served wlerragalories to Defendant on
2/9/21) affarding a Go) day period to respond .

2, Defendant's Caunse) ols loyectedt lnecase arswers fo
(bey atone exceed the cous Case management /
sib uly INQ. Order Lda. 28d caching of § Feburary | \2. Noo
De Rndanls counsel served oloyechion oS  Felourary (hy202).

Mae Comet grauitich avtension of duc discevey on

7 7} 2) i, resronee to Planinf's motion excesion af
fn Bled on Feburary 7,207

4, The aforementiona facls subsfantate Debenrdarts
counsel to ar nae ly aterracatarss suloimitted on
eeu 2024 de And the amensin of fine to
Morn 1,202 ct Sexy ed de prior Felourary 12, 202|
dead Wing ot hall WN AN Heel 6 Si nt ve A. There bye Pa nit

FILED USDC FLAB TL
HAR a at Pua: 26

you
Case 3:20-cv-05421-LC-MAF Document 42 Filed 03/04/21 Page 2 of 4

ask fis Cou} fo exercise Ws equitable pou So
compel | Defendant to nevi previeus Sulom ted
interrogatories without (Urlhar delay cr undue fourden,

L dedare that the herein Lacts are tyutand corcect
as stated herein under penalty at Perjury. Be cuted

on Felaurary 26,2004. th) (te
i y L —Woul| aid

CERICEICATE OF SERVICE. ,
THEREBY CERTEY Sta fue & correct copy ot
Une lorcedina, motion Planti€e's regpense te objectien
est Vicker vo A Me sensed lay US « lel on Sos
counsel , Pl. We. Cap tol HOS S- Manis. Sh i ut se
FL 32344 snd lave oF P Ceauwt, US. District , |
Adams St Vallahessee Fl S280) -T7IT on

a Lf
Ran ndy L.Woullard
Der Liaey
New Kwer C1
P.a. BOY 400
Rabord (Fl 37.69%
Case 3:2 Pa EL UAT ‘Document 42. Filed 03/04/21 Page 3 of 4

iled From a State

Correctional Institution at ; te ot US. POSTAGE) AITHEY BOWES
DC# GISITT G3 266 a

2a
New River Carrectional Tnstttutien
P.O. Bac 9a

Ractord FL 32043

| iT

  

z it zr 32083 § 000, 71°

AEE 0000347348MAR 02 2021

 

Clerk of Court
US. Distinct Court
LU Ne Adams Street
Tallahassee Fl. 3230) -77!7

MAR O04 2021

SAGO ES 7 Psd orcs Harfegyty Deedee 202d Hesegs yi dead Aged foony
ee a
Case 3:40-cv-05421-LC-MAF Document 42

 

Filed 03/04/21 Page 4 of 4

wiped TO
AIL PRO .
LEGA EW RIVER Co

ABLING, Y
sanes ITS ee

 

Tee
